Bullard, J.,

delivered the opinion of the court.
In this case, the plaintiff, alleging himself to be the assignee of the payee of several promissory notes, drawn by the defendant, and secured by special mortgage, evidenced by an authentic act, procured from the judge of the district at chambers an order of seizure and sale; he also alleges the transfer of the notes to himself by authentic act, and of the mortgage, so far as it applies to these notes, there having been several others of equal date, secured by the same mortgage.
The proceedings on the order of seizure and sale were arrested, by injunction sued out by the defendant, upon various grounds, most of which have not been insisted upon in the argument in this court. After a summary trial in the District Court, the injunction was dissolved, and the defendant appealed.
It has been urged on the part of the appellant, that the cause was not set down for trial; that it was taken mp on a rule to show cause why the injunction should not be dissolved, and no opportunity afforded the defendant to exhibit his evidence. It appears that a rule was taken to show cause on a particular day, and that on the day fixed, both parties offered evidence, and it is not shown that the defendant asked for any further delay, or that any evidence offered *90by him was rejected. The defendant cannot, therefore, reasonably complain of surprise, or that he was prejudiced by the proceedings.
But the principal grounds relied on in this court are, that the plaintiff did not produce sufficient authentic evidence o'f the transfer to himself of the notes in question, to authorize the issuing of an order of seizure and sale in the first instance; that the notes are not sufficiently identified ; that there is no authentic evidence of the endorsement of Duralde, and that at the time of the transfer from Duralde to Denton, the former was not the owner of the notes, it appearing by an endorsement on them that he had previously parted with his interest, and that they were out of his possession; and that he has shown no re-transfer to Duralde.
The statement of facts shows, that the plaintiff exhibited to the judge in chambers, and again on the trial of the rule: 1st, A copy of the act of mortgage, passed before Carlile Pollock, a notary public; 2d, Three notes, sufficiently identified with that act by the paraph of the notary, and corresponding in dates and amounts with those set forth in the mortgage; and 3d, A copy of an authentic act, passed before W. Y. Lewis, notary public, in which Duralde acknowledges to have received from the present plaintiff, the full amount of these notes, together with the costs of protest, and to enable the said Denton to receive the amount of the said notes with all accruing interest, he transfers, assigns, and sets over to the said Denton all his right, title, and interest, for so much as concerns the aforesaid notes, in and to the above mentioned mortgage, with full subrogation to all his rights, privileges and mortgages and actions thereon, and full authority to enforce the same, in as ample a manner as the said Duralde could or might have done.
We leave out of view the paraph of the last notary upon the notes exhibited, as a nullity, because it bears a different date from the instrument itself, and consequently does not afford authentic evidence of the endorsement of Duralde, nor, standing by itself, of the identity of the notes referred to and described in that act.
The payee of notes endorsed in blank by himself, secured by a mortgage, and marked ne vari-etur, may ¡sell and transfer the notes and mortgage by authentic act to a third person, who will acquire such a title as will authorize him to sue out an order of seizure and sale.
There is, therefore, in our opiniorj, no authentic evidence before us of the endorsement of Duralde upon the notes; and that leads us to inquire whether, without such endorsement, the plaintiff was entitled to an order of seizure and sale. Two questions, therefore, present themselves: 1st, Whether a promissory note may be validly transferred in any other manner than by endorsement; and 2d, Whether the act before W. Y. Lewis, contains a sufficient transfer of the notes, as well as the mortgage pro tanto.
I. It appears to us manifest, that if Duralde was at the date of that instrument, still the holder of the notes, they were liable to be seized in execution at the suit of his creditors; that they would have passed to his creditors by a general assignment of his effects in case of surrendering, and that he might have sold and transferred them by separate and distinct contract, more especially after their dishonor. As evidences of a debt due by the-defendant, they might be sold by the owner himself, or for his benefit, according to the principles of that part of the code which relates to the assignment or transfer of debts. Louisiana Code, 2612, et seq.
The only difference between such an assignment and an endorsement in the usual course of business, is, that the endorser warrants the ultimate payment of the note on proper demand and notice, and the assignor warrants only the existence of the debt, and not the solvencj'' of the obligor ; and under the assignment they are subject to all original equities. One of this very series of notes appears to have been sold at auction at the instance of a trustee of the creditors of the payee, and we have no doubt but that the payee was thereby divested of title.
II. But it has been contended, that the instrument before Lewis, the notary, contains no transfer or assignment of the notes, as evidence of the principal obligation, but merely a transfer of the mortgage, so far as it relates to them, and that only the accessory has been assigned. It is true!, it is not declared expressly, that Duralde assigns, or transfers, or endorses, or sells the notes, but the notes are described and identified with the notarial act before Pollock, and Duralde *92acknowledges that he has received the fall amount of them from the present plaintiff, and in order to enable him to receive the amount of them with the accruing interest, he assigns and sets over the mortgage, and subrogates the plaintiff to all his rights and actions, with as ample authority to enforce the same as he could do himself; that this contract authorizes the plaintiff to receive the amount of the notes, cannot be doubted; that he is authorized to coerce the payment would appear equally clear, under the express subrogation to all the rights and actions of the assignor ; for . the assignor could exercise no action himself unless as owner or holder of the notes. The assignment or transfer of debts is a species of sale, and is governed by the general principles relating to that contract. Its essentials are a thing sold, a price and consent. Even as it relates to immovables, it is considered that a receipt for the price is evidence of a sale between the parties. No particular set of words or phrases is, therefore, sacramental; and it is sufficient that the intention of the parties clearly appears.
Where anote is endorsed in blank, it passes by delivery, and in a transfer and sale by the payee to the transferee, the endorsement will be disregarded. '
Where the holder of certain notes, endorsed in blank by the payee, shows himsplfto be the ownerbyaulhentic evidence, he is entitled to an order of seizure and sale on the mortgage with which they are identified, independently of the endorsement.
But it is further contended, that it appears by endorsements on the notes, that Duralde had already parted with his interest, and that they had passed into other hands, by whom they had been protested. The endorsement of Duralde is in ' blank, and consequently the note passed afterwards by delivery. His endorsement by no means contradicts the notarial act of transfer, and as the plaintiff is in possession of the notes, may be wholly disregarded. The holder, in our opinion, shows himself owner of the notes by authentic evidence, and was entitled to the order of seizure and sale, independently of the endorsement of Duralde.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.